Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1, 1,1,2,3,4,5,6,11,12,13,14,8,9,10,15,16,17,18,19 and 20 of U.S. Patent No. US 11258931 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are broad in scope than the respective claims 1, 1,1,2,3,4,5,6,11,12,13,14,8,9,10,15,16,17,18,19 and 20of U.S. Patent US 11258931 B2 (see table below). Claims 1-20 of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.

Instant Application
US 11258931 B2
1. A camera module, comprising: a first lens group on which light is incident; a second lens group disposed so as to be spaced apart from the first lens group in an optical-axis direction; a third lens group disposed between the first lens group and the second lens group; a first mover configured to move the second lens group in the optical-axis direction; a second mover configured to move the third lens group in the optical-axis direction; a base accommodating the first mover and the second mover; a support ball disposed to be in rolling contact with the first mover, the second mover, and the base, the support ball supporting movement of the first mover and the second mover relative to the base; and a driving magnet coupled to each of the first mover and the second mover, wherein the base includes a mounting portion, to which the first lens group is securely coupled.

2. The camera module according to claim 1, further comprising: a driving magnet coupled to each of the first mover and the second mover; and a coil part coupled to the base, the coil part being disposed to face the driving magnet.

3. The camera module according to claim 2, wherein the coil part comprises: a yoke disposed in the base, the yoke comprising long sides and short sides, the long sides being disposed to be oriented in the optical-axis direction; and a moving coil disposed to face the driving magnet, the moving coil being wound on the short sides of the yoke.
1. A camera module, comprising: a first lens group on which light is incident; a second lens group disposed so as to be spaced apart from the first lens group in an optical-axis direction; a third lens group disposed between the first lens group and the second lens group; a first mover configured to move the second lens group in the optical-axis direction; a second mover configured to move the third lens group in the optical-axis direction; a base accommodating the first mover and the second mover; a 


a driving magnet coupled to each of the first mover and the second mover; and a coil part coupled to the base, the coil part being disposed to face the driving magnet, 


wherein the coil part comprises: a yoke disposed in the base, the yoke comprising long sides and short sides, the long sides being disposed to be oriented in the optical-axis direction; and a moving coil disposed to face the driving magnet, the moving coil being wound on the short sides of the yoke,
4. The camera module according to claim 1, wherein each of the first mover and the second mover comprises a first groove formed in a portion thereof that faces the base, the first groove being disposed such that a longitudinal direction thereof is oriented in the optical-axis direction, wherein the base comprises a second groove formed therein at a position corresponding to a position of the first groove, the second groove having a shape corresponding to a shape of the first groove, and wherein the support ball is disposed in a space formed by the first groove and the second groove.
2. The camera module according to claim 1, wherein each of the first mover and the second mover comprises a first groove formed in a portion thereof that faces the base, each of the first grooves being disposed such that a longitudinal direction thereof is oriented in the optical-axis direction, wherein the base comprises a second groove formed therein at a position corresponding to a position of each of the first grooves of the first mover and the second mover, each of the second grooves having a shape corresponding to a shape of the corresponding first groove of the first mover and the second mover, wherein the first support ball is disposed in a space formed by the first groove of the first mover and the corresponding second groove of the base, 
5. The camera module according to claim 4, wherein at least one of the first groove or the second groove comprises: at least one stopper formed to protrude therefrom to limit a moving distance of the support ball in the optical- axis direction.
3. The camera module according to claim 2, wherein at least one of the first grooves or the second grooves comprises: at least one stopper formed to protrude therefrom to limit a moving distance of the first and second support balls in the optical-axis direction.
6. The camera module according to claim 4, wherein the base comprises a pair of protruding portions spaced apart from each other in a direction perpendicular to the optical-axis direction and disposed such that a longitudinal direction thereof is oriented in the optical-axis direction, wherein the second groove is formed in each of the pair of protruding portions, and wherein the first groove is formed in each of the first mover and the second mover at a position corresponding to a position of the second groove.
4. The camera module according to claim 3, wherein the base comprises a pair of protruding portions spaced apart from each other in a direction perpendicular to the optical-axis direction and disposed such that a longitudinal direction thereof is oriented in the optical-axis direction, and wherein each of the protruding portions includes one of the second grooves of the base.
7. The camera module according to claim 6, wherein the second groove is formed in each of upper portions and lower portions of the protruding portions, and wherein the first groove is formed in each of upper portions and lower portions of the first mover and the first mover at a position corresponding to a position of the second groove.
5. The camera module according to claim 4, wherein the second groove of each of the protruding portions is formed as a plurality of second groves to be located in each of upper portions and lower portions of the protruding portions, and wherein each of the first grooves of the first and second movers is formed as a plurality of first grooves in each of upper portions and lower portions of the first mover and the second mover.
8. The camera module according to claim 6, wherein the coil part is disposed in each of the protruding portions, and is spaced apart from the first groove and the second groove in a direction perpendicular to the optical-axis direction.
6. The camera module according to claim 4, wherein the coil part is disposed in each of the protruding portions, and is spaced apart from the first groove and the second groove in a direction perpendicular to the optical-axis direction.
9. The camera module according to claim 1, further comprising: a sensing magnet disposed at a lower portion of each of the first mover and the second mover; and a position sensor disposed to face the sensing magnet.
11. The camera module according to claim 1, further comprising: a sensing magnet disposed at a lower portion of each of the first mover and the second mover; and a position sensor disposed to face the sensing magnet.
10. The camera module according to claim 9, wherein each of the sensing magnet and the position sensor is provided in a plural number in the optical-axis direction.
12. The camera module according to claim 11, wherein each of the sensing magnet and the position sensor is provided in a plural number in the optical-axis direction.
11. The camera module according to claim 10, further comprising: a printed circuit board coupled to a bottom surface of the base, wherein the position sensor is coupled to the printed circuit board.
13. The camera module according to claim 12, further comprising: a printed circuit board coupled to a bottom surface of the base, wherein the position sensor is coupled to the printed circuit board.
12. The camera module according to claim 11, wherein the base comprises a through-hole formed in a portion thereof at which the position sensor is disposed, the sensing magnet and the position sensor facing each other through the through-hole.
14. The camera module according to claim 13, wherein the base comprises a through-hole formed in a portion thereof at which the position sensor is disposed, the sensing magnet and the position sensor facing each other through the through-hole.
13. The camera module according to claim 4, wherein the support ball is inserted into each of the first groove.
8. The camera module according to claim 2, wherein the first and second support balls are inserted into a respective first groove of the first and second movers.
14. The camera module according to claim 4, wherein a cross- section of each of the first groove and the second groove is formed such that a width thereof gradually increases toward an opening thereof.
9. The camera module according to claim 2, wherein a cross-section of each of the first groove and the second groove is formed such that a width thereof gradually increases toward an opening thereof.
15. The camera module according to claim 4, wherein any one of the first groove and the second groove is formed such that a width thereof gradually increases toward an opening thereof, and wherein a remaining one of the first groove and the second groove is formed such that a width of the opening thereof and a width of an inner portion thereof are the same.
10. The camera module according to claim 2, wherein any one of the first groove and the second groove is formed such that a width thereof gradually increases toward an opening thereof, and wherein a remaining one of the first groove and the second groove is formed such that a width of the opening thereof and a width of an inner portion thereof are the same.
16. The camera module according to claim 9, wherein the first mover comprises: a first member disposed such that a longitudinal direction thereof is oriented in the optical-axis direction, the driving magnet and the sensing magnet being mounted to the first member; and a second member protruding from the first member in a direction perpendicular to the optical-axis direction, and the second lens group being coupled to the second member.
15. The camera module according to claim 11, wherein the first mover comprises: a first member disposed such that a longitudinal direction thereof is oriented in the optical-axis direction, the driving magnet and the sensing magnet being mounted to the first member; and a second member protruding from the first member in a direction perpendicular to the optical-axis direction, and the second lens group being coupled to the second member.
17. The camera module according to claim 9, wherein the sensing magnet is spaced apart from the driving magnet.
16. The camera module according to claim 11, wherein the sensing magnet is spaced apart from the driving magnet.
18. The camera module according to claim 9, wherein the driving magnet is disposed on a side surface of each of the first mover and the second mover, and wherein the sensing magnet and the driving magnet are spaced apart from each other in an upward-downward direction, perpendicular to the optical-axis direction.
17. The camera module according to claim 11, wherein the driving magnet is disposed on a side surface of each of the first mover and the second mover, and wherein the sensing magnet and the driving magnet are spaced apart from each other in an upward-downward direction, perpendicular to the optical-axis direction.
19. The camera module according to claim 9, wherein the position sensor and the coil part are disposed to be spaced apart from each other.
18. The camera module according to claim 11, wherein the position sensor and the coil part are disposed to be spaced apart from each other.
20. The camera module according to claim 9, wherein the sensing magnet moves together with the first and second movers.
19. The camera module according to claim 11, wherein the sensing magnet moves together with the first and second movers.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 9-14, 11 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IM et al. (US 20180367714 A1, hereinafter “IM”).

Regarding claim 1, IM teaches a camera module (Fig. 2), comprising: 
a first lens group on which light is incident (a third lens barrel 1220-2); 
a second lens group disposed so as to be spaced apart from the first lens group in an optical-axis direction (a first lens barrel 1215); 
a third lens group disposed between the first lens group and the second lens group (a second lens barrel 1220); 
a first mover configured to move the second lens group in the optical-axis direction (Fig. 11, [0146]: guide grooves 1224 and 1214 and are fitted between the second lens barrel 1220 and the carrier 1210, and are provided to be elongate in the optical axial direction (the Z-axial direction)); 
a second mover configured to move the third lens group in the optical-axis direction (Fig. 11, [0138]: guide grooves 1213 and 1013 formed in facing surfaces of a carrier 1210 and a housing 1010, and are provided to be elongate in the optical axial direction (the Z-axial direction)); 
a base accommodating the first mover and the second mover (Fig. 11, bottom surface of the housing 1010); 
a support ball disposed to be in rolling contact with the first mover (Fig. 11, [0145]: fourth ball bearings 1250 configured to assist in a rolling motion or a sliding motion of the second lens barrel 1220), the second mover ([0136]: a plurality of third ball bearings 1211 serve as bearings guiding the movement of the carrier 1210), and the base (Fig. 11, [0138]: the bearings 1211/1250 are disposed between the carriers 1210/1220 and the housing 1010.), the support ball supporting movement of the first mover and the second mover relative to the base (Fig. 11: ball bearings 1211/1250 are configured to be rolled in the optical axial direction (the Z-axial direction)); 
and a driving magnet coupled to each of the first mover and the second mover ([0128]: second driving part 1240 includes the magnets 1241a, 1243a, 1245a, and 1247a), wherein the base includes a mounting portion, to which the first lens group is securely coupled (as illustrated by Fig. 12).

Regarding claim 2, IM teaches the camera module according to claim 1, in addition IM discloses further comprising: a driving magnet coupled to each of the first mover and the second mover; and a coil part coupled to the base, the coil part being disposed to face the driving magnet ([0128]: coils 1241b, 1243b, 1245b, and 1247b disposed to face magnets 1241a, 1243a, 1245a, and 1247a).

Regarding claim 3, IM teaches the camera module according to claim 2, in addition IM discloses wherein the coil part comprises: a yoke disposed in the base, the yoke comprising long sides and short sides, the long sides being disposed to be oriented in the optical-axis direction (as illustrated by Fig. 4, [0142]-[0143]&[0150]-[0151]: pulling yokes 1216 facing the plurality of magnets 1241a and 1243a mounted in the carrier 1210;  and pulling yokes 1260 facing the magnets 1245a and 1247a mounted in the carrier 1210); and a moving coil disposed to face the driving magnet, the moving coil being wound on the short sides of the yoke (as illustrated by Figs. 4&13, [0128]: coils 1241b, 1243b, 1245b, and 1247b disposed to face magnets 1241a, 1243a, 1245a, and 1247a).

Regarding claim 4, IM teaches the camera module according to claim 1, in addition IM discloses wherein each of the first mover and the second mover comprises a first groove formed in a portion thereof that faces the base, the first groove being disposed such that a longitudinal direction thereof is oriented in the optical-axis direction, wherein the base comprises a second groove formed therein at a position corresponding to a position of the first groove, the second groove having a shape corresponding to a shape of the first groove (as illustrated by Fig. 11, [0138]: guide grooves 1213 and 1013 formed in facing surfaces of a carrier 1210 and a housing 1010, and are provided to be elongate in the optical axial direction (the Z-axial direction)), and wherein the support ball is disposed in a space formed by the first groove and the second groove (as illustrated by Fig. 11, [0138]: the bearings 1211/1250 are disposed between the carriers 1210/1220 and the housing 1010).

Regarding claim 5, IM teaches the camera module according to claim 1, in addition IM discloses wherein at least one of the first groove or the second groove comprises: at least one stopper formed to protrude therefrom to limit a moving distance of the support ball in the optical-axis direction (as illustrated by Fig. 11, Examiner consider spacing between grooves to correspond to claimed “stopper “that limit the movement of the bearings beyond the grooves in the optical axial direction (the Z-axial direction)).

Regarding claim 9, IM teaches the camera module according to claim 1, in addition IM discloses further comprising: a sensing magnet disposed at a lower portion of each of the first mover and the second mover; and a position sensor disposed to face the sensing magnet (as illustrated by Fig. 7&13, [0134]: position sensors 1243c and 1247c are disposed inside or outside the coils 1243b and 1247b, respectively, and are mounted on the main board 1070 on which the coils 1243b and 1247b are mounted.).

Regarding claim 10, IM teaches the camera module according to claim 9, in addition IM discloses wherein each of the sensing magnet and the position sensor is provided in a plural number in the optical-axis direction (as illustrated by Fig. 7&13, [0134]: position sensors 1243c and 1247c are disposed inside or outside the coils 1243b and 1247b, respectively, and are mounted on the main board 1070 on which the coils 1243b and 1247b are mounted.).

Regarding claim 11, IM teaches the camera module according to claim 10, in addition IM discloses further comprising: a printed circuit board coupled to a bottom surface of the base, wherein the position sensor is coupled to the printed circuit board (as illustrated by Fig. 7&13, [0134]: position sensors 1243c and 1247c are disposed inside or outside the coils 1243b and 1247b, respectively, and are mounted on the main board 1070 on which the coils 1243b and 1247b are mounted.).

Regarding claim 12, IM teaches the camera module according to claim 11, in addition IM discloses wherein the base comprises a through-hole formed in a portion thereof at which the position sensor is disposed, the sensing magnet and the position sensor facing each other through the through-hole (as illustrated by Figs. 4, 5, 7&13, [0082]&[0134]: the housing 1010 is provided with through-holes 1015, 1016, 1017, 1018, and 1019 so that the coils 1141b, 1143b, 1145b, 1241b, 1243b, 1245b, and 1247b are exposed to the internal space of the housing 1010.).

Regarding claim 13, IM teaches the camera module according to claim 4, in addition IM discloses wherein the support ball is inserted into each of the first groove (as illustrated by Fig. 11, [0138]: the bearings 1211/1250 are disposed into the guide grooves 1224 and 1214 between the carriers 1210/1220 and the housing 1010).

Regarding claim 14, IM teaches the camera module according to claim 4, in addition IM discloses wherein a cross-section of each of the first groove and the second groove is formed such that a width thereof gradually increases toward an opening thereof ([0148]: cross sections of the guide grooves 1224 and 1214 have various shapes such as a round shape, a polygonal shape, and the like. as illustrated by Figs. 7, 10&11 the grooves have a V shape cross section).

Regarding claim 17, IM teaches the camera module according to claim 9, in addition IM discloses wherein the sensing magnet is spaced apart from the driving magnet (as illustrated by Figs. 4, 7&13: the position sensors 1243c and 1247c are spaced outside in an X-axis direction away from the magnets 1241a, 1243a, 1245a, and 1247a).

Regarding claim 18, IM teaches the camera module according to claim 9, in addition IM discloses wherein the driving magnet is disposed on a side surface of each of the first mover and the second mover ([0128]: second driving part 1240 includes the magnets 1241a, 1243a, 1245a, and 1247a), and wherein the sensing magnet and the driving magnet are spaced apart from each other in an upward-downward direction, perpendicular to the optical-axis direction (as illustrated by Figs. 4, 7&13: the position sensors 1243c and 1247c are spaced outside in a X-axis direction away from the magnets).

Regarding claim 19, IM teaches the camera module according to claim 9, in addition IM discloses wherein the position sensor and the coil part are disposed to be spaced apart from each other (as illustrated by Figs. 4, 7&13: coils 1241b, and 1245b disposed to face the position sensors 1243c and 1247c).

Regarding claim 20, IM teaches the camera module according to claim 9, in addition IM discloses wherein the sensing magnet moves together with the first and second movers (as illustrated by Figs. 12&13: lens module 1200, including the position sensors and the second driving part 1240, to implement the AF function and the zoom function).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over IM et al. (US 20180367714 A1, hereinafter “IM”), in view of Korean Patent Publication No. 20180012150 A to Lee et al. (employing the provided machine translation and hereafter “Lee”).

Regarding claim 6, IM teaches the camera module according to claim 4, except wherein the base comprises a pair of protruding portions spaced apart from each other in a direction perpendicular to the optical-axis direction and disposed such that a longitudinal direction thereof is oriented in the optical-axis direction, wherein the second groove is formed in each of the pair of protruding portions, and wherein the first groove is formed in each of the first mover and the second mover at a position corresponding to a position of the second groove.
However, Lee discloses wherein the base comprises a pair of protruding portions spaced apart from each other in a direction perpendicular to the optical-axis direction  and disposed such that a longitudinal direction thereof is oriented in the optical-axis direction, wherein the second groove is formed in each of the pair of protruding portions (as illustrated by Fig. 3, [0054]: a base frame 150 is formed with a second groove section 153 for point contact with a plurality of balls 170 and guiding movement of the plurality of balls 170), and wherein the first groove is formed in each of the first mover and the second mover at a position corresponding to a position of the second groove (as illustrated by Fig. 3, [0054]: zoom lens barrel 120 can be more accurately moved in the optical axis direction through the structure of the first groove section 123 and the second groove section 153 for preventing the ball 170 from departing and guiding the movement of the ball 170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify IM’s lens driving module actuator as taught by Lee such that wherein the base comprises a pair of protruding portions spaced apart from each other in a direction perpendicular to the optical-axis direction and disposed such that a longitudinal direction thereof is oriented in the optical-axis direction, wherein the second groove is formed in each of the pair of protruding portions, and wherein the first groove is formed in each of the first mover and the second mover at a position corresponding to a position of the second groove. The suggestion/ motivation for doing so would be to allow lens barrel to more accurately moved in the optical axis direction through the grooves (Lee: [0054]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over IM et al. (US 20180367714 A1, hereinafter “IM”), in view of Bachar et al. (US 2019/0377155 A1, hereinafter “Bachar”).

Regarding claim 15, IM teaches the camera module according to claim 4, in addition IM discloses wherein any one of the first groove and the second groove is formed such that a width thereof gradually increases toward an opening thereof ([0140]&[0148]: cross sections of the guide grooves 1224 and 1214 have various shapes such as a round shape, a polygonal shape, and the like. as illustrated by Figs. 7, 10&11 the grooves (1013/1213) have a V shape cross section).
IM does not teach wherein a remaining one of the first groove and the second groove is formed such that a width of the opening thereof and a width of an inner portion thereof are the same.
However, Bachar discloses wherein a remaining one of the first groove and the second groove is formed such that a width of the opening thereof and a width of an inner portion thereof are the same (as illustrated by annotated Fig. 1D below, [0048]:  To better align the grooves, grooves 112c-d may be V-shaped, i.e. have a V cross-section shape to ensure ball positioning, while grooves 112a-b may have a wider, rectangular cross-section. the alignment of grooves 112a-b has a small freedom allowed by the rectangular cross section.).

    PNG
    media_image1.png
    337
    741
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify IM’s lens driving module actuator as taught by Bachar such that a remaining one of the first groove and the second groove is formed such that a width of the opening thereof and a width of an inner portion thereof are the same. The suggestion/ motivation for doing so would be to better align the grooves (Bachar: [0048]). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697